Name: Commission Regulation (EEC) No 3716/91 of 17 December 1991 amending Regulation (EEC) No 409/86 on methods of administrative cooperation to safeguard, during the transitional period, the free movement of goods between the Community as constituted on 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States
 Type: Regulation
 Subject Matter: Europe;  economic geography;  international trade;  executive power and public service
 Date Published: nan

 20 . 12. 91 Official Journal of the European Communities No L 351 /21 COMMISSION REGULATION (EEC) No 3716/91 of 17 December 1991 amending Regulation (EEC) No 409/86 on methods of administrative cooperation to safeguard, during the transitional period, the free movement of goods between the Community as constituted on 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 50 ( 1 ) and 210 ( 1 ) thereof, and to Article 8 ( 1 ) of Protocol 3 thereto, Whereas Commission Regulation (EEC) No 409/86 (') established methods of administrative cooperation for the transitional period to ensure the free movement of goods in trade between the Community as constituted on 31 December 1985 and Spain and Portugal, and between the two new Member States ; Whereas by virtue of Council Regulation (EEC) No 1911 /91 (2) the Canary Islands form part of the customs territory of the Community with effect from 1 July 1991 ; whereas the methods laid down by Regula ­ tion (EEC) No 409/86 therefore now apply to trade with the Canaries as well ; Whereas Regulation (EEC) No 409/86 should be amended accordingly ; Whereas it is also necessary to lay down transitional measures for products originating in the Canaries which were in transit or under certain customs procedures on 1 July 1991 , 2. the following Article is inserted after Article 5 : 'Article 5a The T2 ES or the document having equivalent effect for the purposes of implementing the arrangements referred to in Article 1 ( 1 ) made out in the Canary Islands in accordance with point 1 of the first indent of Article 4 (b) of this Regulation shall bear the words "Canary Islands" clearly marked in the box for the description of the goods.' ; 3 . ' in the Canary Islands' is deleted from the second indent of Article 14 ; 4. ' in the Canary Islands' is deleted from Article 15 ( 1 ) (b); 5. the following Article is inserted after Article 18 : 'Article 18a Without prejudice to any special provisions that may be laid down in the framework of the common agri ­ cultural policy or specific arrangements applicable to certain goods resulting from the processing of agricul ­ tural products : 1 . goods in respect of which a EUR. 1 movement certificate or duly completed invoice, in accordance with Council Regulation (EEC) No 1135/88 (*), has been made out and which on 1 July 1991 were either in transit or in temporary storage, in a free zone, under the customs warehousing arrangements or under the arrangements for processing under customs control before the final date for presenta ­ tion of the said certificate or invoice shall benefit from the arrangements referred to in Article 1 ( 1 ) without the necessity to produce a T2L, T2L ES or T2L PT document issued retrospectively ; 2. where the goods referred to in paragraph 1 are reconsigned after having been placed in temporary storage, in a free zone, under the customs warehou ­ sing arrangements or under the arrangements for processing under customs controls, they shall move under cover., as appropriate, of a T2, T2 ES or T2 PT document or of a document having equivalent effect for the purposes of implementing the arran ­ gements referred to in Article 1 (1 ). However, these goods shall no longer benefit from those arrange ­ ments after 31 December 1991 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 409/86 is hereby amended as follows : 1 . The following subparagraph is added to Article 1 ( 1 ) : 'With regard to the Canary Islands' trade with other parts of the customs territory of the Community, as referred to in Council Regulation (EEC) No 1911 /91 Q, these methods shall apply mutatis mutandis subject to the specific provisions below. 0 OJ No L 171 , 29 . 6. 1991 , p. 1 . ; O OJ No L 46, 25. 2. 1986, p. 5 . 0 OJ No L 171 , 29. 6. 1991 , p. 1 . 0 OJ No L 114, 2. 5. 1988 , p. 1 .' No L 351 /22 Official Journal of the European Communities 20 . 12. 91 6. the following Article is inserted after Article 19 : 'Article 19a Without prejudice to any special provisions that may be laid down in the framework of the common agri ­ cultural policy or specific arrangements applicable to certain goods resulting from the processing of agricul ­ tural products, goods traded between the Canary Islands and the customs territory of the Community as constituted before 1 July 1991 in respect of which a EUR. 1 movement certificate or invoice duly completed in accordance with Regulation (EEC) No 1135/88 has not been made out, and which on 1 July 1991 were either in transit or placed in the Community in temporary storage, in a free zone, under the customs warehousing arrangements or under the arrangements for processing under customs control, may be covered by : (a) a T2L document issued retrospectively if the goods were consigned to the Canary Islands from the Community of Ten, where they satisfied the neces ­ sary conditions for the issue of the document ; (b) a T2 PT document issued retrospectively if the goods were consigned to the Canary Islands from Portugal, where they fulfilled the necessary condi ­ tions for the issue of the document ; (c) a T2L ES issued retrospectively, if the goods were consigned to the Canary Islands from Spain as forming part of the customs territory of the Community before 1 July 1991 , where they fulfilled the necessary conditions for the issue of the document ; (d) a T2L ES issued retrospectively if the goods were consigned to the customs territory of the Commu ­ nity as constituted before 1 July 1991 from the Canary Islands, where they fulfilled the necessary conditions for the issue of the document. However, a T2L, T2L PT or T2L ES document may not be issued retrospectively for agricultural products covered by a common organization of the market or for certain goods resulting from the processing of agri ­ cultural goods, in respect of which formalities have been completed in the customs territory of the Community as constituted before 1 July 1991 with a view to the granting of refunds on exports to the Canary Islands under the common agricultural policy.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission